Citation Nr: 0528038	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  02-09 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for paranoid schizophrenia.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran had active military service from September 1944 
to June 1946.  

As the result of a November 2004 Order of the United States 
Court of Appeals for Veterans Claims (Court), which was based 
on a November 2004 Joint Motion For Remand (Joint Remand), 
this case was remanded by the Board of Veterans' Appeals 
(Board) in March 2005 to the Department of Veterans Affairs 
(VA) Regional Office in St. Louis, Missouri (RO) for 
additional development, to include a VA psychiatric 
examination and nexus opinion.  The case is again before the 
Board for adjudication.


FINDING OF FACT

The competent medical evidence of record does not show a 
current psychiatric disability, to include paranoid 
schizophrenia, that is related to military service.


CONCLUSION OF LAW

A psychiatric disability, to include paranoid schizophrenia, 
was not incurred in or aggravated by active military duty.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

As has been described in the Introduction above, this case is 
currently before the Board pursuant to the Court's November 
2004 Order.  The veteran was subsequently given the 
opportunity to submit additional evidence and argument in 
support of his claims; no additional evidence or argument was 
received.  

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

In February 2001 and March 2005, the RO sent the veteran a 
letter, with a copy to his representative, in which he was 
informed of the requirements needed to establish service 
connection for the disability at issue.  In accordance with 
the requirements of the VCAA, the letters informed the 
veteran what evidence and information he was responsible for 
and the evidence that was considered VA's responsibility.  
The letters explained that VA would make reasonable efforts 
to help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  Additional private medical evidence was received 
from the veteran in February 2001.  Based on this record, the 
Board finds that VA's duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The veteran was requested 
in a March 2005 VA letter to provide information and 
authorization to obtain the hospital records from his 
hospitalization at Larned State Hospital.  The veteran failed 
to respond to the VA request.  The VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA examination and nexus 
opinion was obtained and added to the claims file in July 
2005.  

All available evidence that is pertinent to the claim decided 
herein has been obtained and that there is sufficient medical 
evidence on file on which to make a decision on the issue.  
There is no indication that additional relevant evidence 
exists, and the veteran has not pointed to any additional 
information that needs to be added to his VA claims folder 
with respect to the issue decided herein.

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2004).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The veteran's service medical records, including his 
September 1944 entrance and June 1946 separation examination 
reports, do not contain any complaints, findings, or 
diagnosis of a psychiatric disability.  

The post-service medical evidence on file consists of a 
private hospital report dated from July to November 1971, a 
private physician's statement dated in January 1973, VA 
examination reports dated in June 1984 and July 2005, a VA 
outpatient record dated in June 1999, a VA physician's 
statement dated in March 2000, and written statements by and 
on behalf of the veteran.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

The veteran has contended that his paranoid schizophrenia was 
either incurred in or aggravated by service.

There were no complaints or findings of psychiatric 
disability, including schizophrenia, in service or soon after 
service discharge.  Moreover, the initial post-service 
medical evidence on file of schizophrenia was not until July 
1971, over 25 years after service discharge, when the veteran 
was hospitalized at Larned State Hospital acting excited, 
hyperactive, and showing a bizarre attitude concerning 
religion.  The Board would note that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim, which weighs against the claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  Additionally, this evidence 
does not provide an opinion as to whether any psychiatric 
disability found was related to the veteran's military 
service.

In addition to a lack of evidence of paranoid schizophrenia 
in service or soon after discharge, the Board notes that 
there is no nexus opinion on file in favor of the veteran's 
claim.  In fact, the only nexus opinion on file, a July 2005 
VA opinion, is against the claim.  After review of the claims 
file and examination of the veteran in July 2005, the 
examiner concluded that there was no evidence that the 
veteran's current psychiatric disability is related to his 
military service.  

The Board has considered the veteran's assertions that his 
psychiatric disability is due to service.  However, as a 
layperson without the appropriate medical training and 
expertise, the veteran is not competent to render a probative 
opinion on a medical matter, to include a determination that 
a current psychiatric disorder is the result of military 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As the preponderance of the evidence is against the veteran's 
claim for service connection for paranoid schizophrenia, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).


ORDER

Service connection for paranoid schizophrenia is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


